Citation Nr: 1225910	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  11-08 861A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of excision of a cyst of the parotid area, left cheek, claimed as a left jaw injury with residual scar.

2.  Entitlement to a compensable initial evaluation for hearing loss.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his October 2009 claim, the Veteran contended that he bit the inside of his left cheek in service, in 1979, in a jeep accident, at Camp Lejeune, North Carolina.  He alleged he was examined at a VA facility 10 days after discharge from service for a large growth inside his mouth at the point of the bite.  Surgery was recommended, but the Veteran declined.  He stated that he had the growth surgically removed in 1990 at the Hospital of Saint Raphael.  The Veteran stated no report existed of the surgical treatment, but indicated that he had been provided the included billing statements from the Hospital of Saint Raphael, dated January 1990 to April 1991, to support his claim the growth had been surgically removed.  In December 2009, the VA requested records of treatment of the Veteran from Saint Raphael Healthcare System.  In response, treatment reports dated in July and August 2007 were received.

Numerous VA progress notes, dated between October 2000 and June 2010, for other conditions, including hearing loss, indicate the Veteran had a tumor excised from his left parotid area in 1986.  A June 2010 VA audiological examination noted the Veteran reported hearing loss since surgery in 1989 to remove a cyst from his cheek/jaw.  The Veteran's service treatment records were unavailable for review.

In its June 2010 rating decision, the RO denied service connection for residuals of excision of a cyst of the parotid area, left cheek, claimed as left jaw injury with residual scar, 

since this condition neither occurred in nor was caused by service, as there is no objective medical evidence, which tends to show that a 'link' or relationship exists between history of excision of cyst parotid area, left cheek and your active military service.  In fact, the current objective medical evidence does not show that such condition exists (only a history of).

The evidence before the RO at the time of the June 2010 rating decision included select VA treatment records from the West Haven VA Medical Center dated from August 2000 to June 2010 and medical records from the Hospital of Saint Raphael as noted above.  

In a July 2010 statement, the Veteran reported he was taken to sickbay after the accident, and within weeks, his jaw swelled and he had pain and disfigurement.  The Veteran reported he returned to sickbay after feeling a growth in his jaw.  He reported the growth distorted his face.  The Veteran reported he went to the West Haven VA Medical Center shortly after discharge, and the VA examiner informed him the growth "had become entangled in the nerves in [his] face" and removal of the growth would cause permanent nerve damage to the left side of his face and leave a scar.  The Veteran reported he had the growth surgically removed several years later by a private provider.  He claimed the surgery left him with hearing loss, nerve damage to his left cheek, and a scar from inside his left ear down under his chin.  

The evidence relied upon in the February 2011 statement of the case (SOC) included select VA treatment records from the West Haven VA Medical Center dated from August 2000 to November 2000 and medical records from the Hospital of Saint Raphael.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents reasonably expected to be part of the record, and such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

The Board acknowledges VA attempted to obtain the Veteran's service treatment records, but such records were unavailable for review, and acknowledges the Veteran's statement that the Hospital of Saint Raphael has no records concerning his surgery.  Nonetheless, the Veteran indicated he received treatment from the West Haven VA Medical Center shortly after his discharge in 1979.  However, the June 2010 rating decision and February 2011 SOC indicate reliance only upon "VA treatment records (select)" beginning in 2000, and the claims file only contains various VA treatment records dated between August 2000 and June 2010.  Furthermore, the Veteran indicated he had the growth surgically removed at the Hospital of Saint Raphael, but there are no surgical records in the claims file; the records associated with the claims file from the Hospital of Saint Raphael are progress notes from July and August 2007 and a billing statement for a period of February 1990 to August 2009.  Based on this information, the Board finds complete records from the West Haven VA Medical Center and the Hospital of Saint Raphael are not associated with the claims file, and accordingly, the RO should again attempt to obtain all VA clinical and private medical records pertaining to any excision of a cyst of the parotid area, left cheek, or left jaw injury, and residuals thereof.  

To date, the Veteran has not been afforded a VA medical examination for residuals of excision of a cyst of the parotid area, left cheek, claimed as a left jaw injury with residual scar.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing the Veteran suffered an event, injury, or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, the Board notes, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate exam or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).    

The Veteran contends he has had problems with his left jaw since his accident in service.  The Veteran is competent to report on his symptoms, observations, and information provided to him by physicians.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Based on the available information, including the Veteran's October 2009 claim, his July 2010 statement, and the available VA and private medical records, the Board finds the Veteran has competently and credibly reported he currently has a jaw condition, was involved in an accident during service, and reportedly has had the condition since the accident.  However, the Board concludes, based on the available information, there is not sufficient medical evidence to make a decision about service connection for residuals of excision of cyst parotid area, left cheek, claimed as left jaw injury with residual scar.  As such, the claim must be remanded for the Veteran to be afforded an adequate VA medical examination.

The June 2010 rating decision granted service connection for hearing loss and assigned a non-compensable initial evaluation.  In August 2010, the Veteran submitted a Notice of Disagreement (NOD) to the RO, which stated:

I am writing this letter to inform you, that I wish to appeal your decision.  This is my Notice of Disagreement.  I had stated to you in a letter prior to this one, the facts which led to filing this claim.  
1.  The nerve damage to left cheek (face).
2.  The scar from the inside of my left ear running down under my chin.
3.  The hearing loss, which I now use a hearing aid.

In a cover letter to the attached NOD, the Veteran's accredited representative listed only the issue in disagreement as entitlement to service connection for left cheek and jaw condition.  The RO issued an SOC in February 2011, addressing only the issue of entitlement to service connection for residuals of excision of cyst parotid area, left cheek, claimed as left jaw injury with residual scar.

The Board finds the Veteran has filed an NOD regarding the non-compensable initial evaluation assigned for the service-connected hearing loss.  To date, however, the RO has not issued the Veteran an SOC with respect to this claim.  Under the circumstances, the Board has no discretion and must remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (the Board must remand to the RO for issuance of a SOC if one was not previously issued after the timely filing of a NOD).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case as to the issue of entitlement to a compensable initial evaluation for hearing loss.  The Veteran must be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.

2.  Attempt to obtain all VA medical records from West Haven VA Medical Center pertaining to the Veteran since the Veteran's discharge from service in 1979.

3.  After securing the proper authorization, again request all treatment records pertaining to the Veteran from the Hospital of Saint Raphael, New Haven, Connecticut, to specifically include any records of left jaw surgery in January 1990.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

4.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent, onset, and etiology of any residuals of excision of a cyst of the parotid area, left cheek, claimed as a left jaw injury with residual scar.  The claims file should be made available to the examiner for review before the examination.  In the examination report, the examiner should note that the claims file and the remand have been reviewed.  All tests and studies deemed necessary by the examiner should be performed.  Based on the examination and a review of the claims file, the examiner is requested to offer an opinion as to whether it is at least as likely as not that any residuals of excision of a cyst of the parotid area, left cheek, claimed as left jaw injury with residual scar, found to be present, are etiologically related to any incident of the Veteran's active service, to include the contended biting the left inner cheek in service, in 1979, in a jeep accident.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

5.  Thereafter, readjudicate the Veteran's claim for service connection for residuals of excision of a cyst of the parotid area, left cheek, claimed as left jaw injury with residual scar.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



